Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 8-10, 12-15 are pending.
Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive.  Specifically, while amendments substantially change the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art, Examiner respectfully maintains the prior art reference(s) cited reasonably teach/suggest the limitations of the amended claim(s).
Regarding remarks on page 6-8, applicants state regarding Yoon and amended claim 8 “…Regarding the “ending at a last symbol position,” paragraphs [0119], [0142], [0168], and [0195] of Yoon are cited against the previously presented and now-canceled claim 11…However, paragraph [0168] of Yoon merely discloses the start symbol index, but does not disclose the last symbol position where a preamble is transmitted. Further, paragraph [0195] of Yoon also discloses an OFDM symbol at which a RACH resource starts, but not the last symbol position. In paragraph [0119], Yoon discloses the definition of a RACH resource. According to paragraphs [0118]-[0119] of Yoon, the RACH resource is a set of RACH resource elements, which may be used for RACH transmission by different UEs. However, nowhere throughout does Yoon disclose the last symbol position where a preamble is transmitted. For example, paragraph [0142] at most discloses the definition of mini slots, but does not disclose the last symbol position where a preamble is transmitted.  As explained above, Yoon is silent regarding where transmission of the preamble ends. That is, Yoon does not specify that a preamble is transmitted in a resource starting from the starting symbol position and ending at a last symbol position. Accordingly, Yoon fails to disclose, at least, “a processor that determines a starting symbol position of a random access resource in one or more Slots based on the configuration information; and a transmitter that transmits a preamble in a resource starting from the starting symbol position and ending at a last symbol position in one of the one or more slots,” as ”  However Yoon is now cited for (see at least 0172, 0168 and fig. 16, RACH transmission symbols may be determined according to RACH preamble format and start symbol index, thus a distinct number of symbols may be defined including first (start) and last (end) symbols, with a given preamble transmission starting and ending at given symbol positions (e.g. fig. 16 depicts slot type C preamble spans symbol 2-13)).  While applicants state “…Yoon does not specify that a preamble is transmitted in a resource starting from the starting symbol position and ending at a last symbol position”, configuration received in (0164, preamble format may be received in PRACH configuration) and the start symbol used to calculate resource location (0168, fig. 16) may be used for determining a distinct set of symbols for preamble transmission, which all include an end symbol at some point i.e. see fig. 16.  Furthermore, it is noted amended claim 8 only appears to recite “preamble in a resource…ending at a last symbol position in one of the one or more slots” with no further limitations about the ending other than it being at a ‘last symbol position’ in a slot, which may be interpreted to always be true as every preamble has a ‘last’ symbol, and all symbols in a slot have a position.  Therefore Examiner respectfully submits the prior art cited reasonably teaches/suggests the limitations of the amended claims under broadest reasonable interpretation including “a transmitter that transmits a preamble in a resource starting from the starting symbol position and ending at a last symbol position in one of the one or more slots”.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.  New claim(s) are addressed accordingly.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 8, 9, 10, 12, 13, 14, 15 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (US 2019/0274172).
For claim 8, Yoon teaches: A terminal (see at least 0259, fig. 4, 24, user equipment UE and base station BS may be implemented comprising processor/memory) comprising:
a receiver that receives configuration information for random access (see at least 0007-0008, UE may receive random access configuration for sending RACH preamble; claim 1, BS may send configuration);
a processor that determines a starting symbol position of a random access resource in one or more slots based on the configuration information (see at least 0168, 0195, claim 1, configuration may comprise start symbol for RACH resource; see at least 0119 and fig. 8, RACH transmission resources may be comprised in distinct blocks (slots) corresponding to SS block (also see 0142 and fig. 12-13, allocated RACH resources may be comprised in distinct slots/minislots)); and
a transmitter that transmits a preamble in a resource starting from the starting symbol position (see at least 0260 and fig. 8, UE may generate and transmit preamble in RACH resources/symbols according to the configuration information) and ending at a last symbol position in one of the one or more slots (see at least 0172, 0168 and fig. 16, RACH transmission symbols may be determined according to RACH preamble format and start symbol index, thus a distinct number of symbols may be defined including last (end) symbol, with a given preamble transmission ending at given symbol position (e.g. fig. 16, slot type C preamble ends at symbol 13)).
For claim 9, Yoon teaches claim 8, Yoon further teaches: wherein the processor determines, based on the configuration information, a plurality of random access resources which are repeatedly placed in the resource starting from the starting symbol position, and wherein the transmitter transmits the preamble using at least one of the plurality of random access resources (see at least 0230, network may signal time/frequency domain RACH resources to the UE; see at least 0121, 0183 and fig. 8, RACH configuration may comprise number of repetitions of a RACH sequence, thus the preamble may be transmitted across a plurality of time/frequency resources).
For claim 10, Yoon teaches claim 8, Yoon further teaches: wherein the processor determines a preamble format based on the configuration information, and wherein the transmitter transmits the preamble using the preamble format (see at least 0061, 0164, RACH configuration may comprise preamble format used for RACH procedure).
Claim 12 recites a method substantially similar to the apparatus of claim 8 and is rejected under similar reasoning.
Claim 13 recites an apparatus substantially similar to the apparatus of claim 10 and is rejected under similar reasoning.
(see at least 0259, fig. 4, 24, user equipment UE and base station BS may be implemented comprising processor/memory) comprising:
a transmitter that transmits configuration information for random access (see at least 0007-0008, UE may receive random access configuration for sending RACH preamble; claim 1, BS may send configuration);
a processor that determines a starting symbol position of a random access resource in one or more slots based on the configuration information (see at least 0168, 0195, claim 1, configuration may comprise start symbol for RACH resource; see at least 0119 and fig. 8, RACH transmission resources may be comprised in distinct blocks (slots) corresponding to SS block (also see 0142 and fig. 12-13, allocated RACH resources may be comprised in distinct slots/minislots)); and
a receiver that receives a preamble in a resource starting from the starting symbol position (see at least 0260 and fig. 8, UE may generate and transmit preamble in RACH resources/symbols according to the configuration information) and ending at a last symbol position in one of the one or more slots (see at least 0172, 0168 and fig. 16, RACH transmission symbols may be determined according to RACH preamble format and start symbol index, thus a distinct number of symbols may be defined including last (end) symbol, with a given preamble transmission ending at given symbol position (e.g. fig. 16, slot type C preamble ends at symbol 13)).
For claim 15, Yoon teaches: A communication system including a base station and a terminal (see at least 0259, fig. 4, 24, user equipment UE and base station BS may be implemented comprising processor/memory), the base station comprising:
a transmitter of the base station that transmits configuration information for random access (see at least 0007-0008, UE may receive random access configuration for sending RACH preamble; claim 1, BS may send configuration); and
(see at least 0007-0008, UE may receive random access configuration for sending RACH preamble; claim 1, BS may send configuration);
a processor that determines a starting symbol position of a random access resource in one or more slots based on the configuration information (see at least 0168, 0195, claim 1, configuration may comprise start symbol for RACH resource; see at least 0119 and fig. 8, RACH transmission resources may be comprised in distinct blocks (slots) corresponding to SS block (also see 0142 and fig. 12-13, allocated RACH resources may be comprised in distinct slots/minislots)); and
a transmitter of the terminal that transmits a preamble in a resource starting from the starting symbol position (see at least 0260 and fig. 8, UE may generate and transmit preamble in RACH resources/symbols according to the configuration information) and ending at a last symbol position in one of the one or more slots (see at least 0172, 0168 and fig. 16, RACH transmission symbols may be determined according to RACH preamble format and start symbol index, thus a distinct number of symbols may be defined including last (end) symbol, with a given preamble transmission ending at given symbol position (e.g. fig. 16, slot type C preamble ends at symbol 13)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467